Mr. Justice Dibell delivered the opinion of the court. 2. Insubance, § 667*—what is effect of witnesses not testifying positively as to cause of death. In an action upon an accident insurance policy to recover for the death of the insured, where the defendant claimed that there was a fatal defect in plaintiff’s proofs because no physician testified positively that the fall in question caused the insured’s death, held that such contention excluded the inferences which the jury might reasonably draw from the proof of what did occur. . 3. Tbial, § 78*—when evidence competent in rebuttal. In an action upon an accident insurance policy to recover for the death of the insured, where the defendant objected to the introduction by plaintiff, after the defense had put in its proof, of the testimony of the witnesses who held one of the post-mortems, held that such evidence was competent in rebuttal. 4. Tbial, § 78*—what is competent rebuttal evidence. Where, in an action upon an accident insurance policy to recover for the death of the insured, the defendant’s witnesses had testified that hardening of the arteries of an old person was a disease, held that testimony for plaintiff that such hardening was an ordinary incident of old age and was not considered a disease, was competent in rebuttal. 5. Instructions, § 151*—when refusal proper. Where the material portions of refused instructions are contained in given instructions, such refusal is not error.